               Case 2:21-cr-00038-TLN Document 17 Filed 03/04/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-00038-TLN
11
                                       Plaintiff,
12                                                      STIPULATION AND PROTECTIVE ORDER
                               v.
13
     LAXMIKANTH BIYANI and AKSHAR
14   PATEL,

15                                     Defendants.

16

17          WHEREAS, the parties desire to prevent the unauthorized disclosure or dissemination of certain
18 sensitive but unclassified discovery materials to anyone not a party to the court proceedings in this

19 matter, or to defendants LAXMIKANTH BIYANI and AKSHAR PATEL in this case as provided

20 below;

21          WHEREAS, the sensitive but unclassified discovery materials at issue include information
22 pertaining to various victims in this case, including personal identifying information such as social

23 security numbers, addresses, phone numbers, birthdates, and also including their personal financial

24 information;

25          WHEREAS, such sensitive but unclassified discovery materials shall be identified as sensitive
26 and subject to a protective order at the time of disclosure, whether on the documents or other materials
27 (e.g., CDs/DVDs) themselves or in an accompanying cover letter;

28          WHEREAS, the parties agree that entry of a stipulated protective order is appropriate, and that a

     Stipulation & [Proposed] Protective Order           1
     U.S. v. Biyani et al. 2:21-CR-00038-TLN
30
                 Case 2:21-cr-00038-TLN Document 17 Filed 03/04/21 Page 2 of 4


 1 private agreement is not appropriate in light of the nature of the information at issue and the charges in

 2 this case; and

 3          WHEREAS, the defendants LAXMIKANTH BIYANI and AKSHAR PATEL, have counsel

 4 (“Defense Counsel”) who wish the opportunity to review the discovery;

 5          Defendants LAXMIKANTH BIYANI and AKSHAR PATEL and plaintiff United States of

 6 America, by and through their undersigned counsel of record, hereby agree and stipulate as follows:

 7          1.       This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 8 Criminal Procedure, its general supervisory authority, and Local Rule 141.1.

 9          2.       This Order pertains to all discovery provided to or made available to Defense Counsel

10 that is identified as sensitive and subject to a protective order in this case (hereafter, collectively known

11 as “the protected discovery”).

12          3.       Defense Counsel shall not disclose any of the protected discovery to any person other

13 than the defendant, or attorneys, law clerks, paralegals, secretaries, experts, and investigators, involved

14 in the representation of his client. At no time shall the defendant be permitted to review the protected

15 discovery outside of the presence of his attorney. If the defendant is being held in custody, Defense

16 Counsel shall not leave any of the protected discovery with defendant at the jail or other institution

17 where the defendant is being held.

18          4.       The protected discovery and information therein may only be used in connection with the

19 litigation of this case and for no other purpose. The protected discovery is now and will forever remain

20 the property of the United States Government. Defense Counsel will return the discovery to the

21 Government or certify that it has been shredded or otherwise destroyed at the conclusion of the case,

22 unless counsel believes he is otherwise required by ethical rule or opinion to retain the Protected

23 Discovery. If counsel believes he or she is subject to an ethical rule or opinion requiring retention of the

24 Protected Discovery, he or she shall notify the government of that decision and securely maintain that

25 Protected Discovery consistent with the remaining terms of the Protective Order.

26          5.       Defense Counsel will store the discovery in a secure place and will use reasonable care to

27 ensure that it is not disclosed to third persons in violation of this agreement.

28          6.       If Defense Counsel releases custody of any of the protected discovery, or authorized

     Stipulation & [Proposed] Protective Order            2
     U.S. v. Biyani et al. 2:21-CR-00038-TLN
30
                 Case 2:21-cr-00038-TLN Document 17 Filed 03/04/21 Page 3 of 4


 1 copies thereof, to any person described in paragraph (3), Defense Counsel shall provide such recipients

 2 with copies of this Order and advise each person, including the defendant, that the protected discovery is

 3 the property of the United States Government, that the protected discovery and information therein may

 4 only be used in connection with the litigation of this case and for no other purpose, and that an

 5 unauthorized use of the protected discovery may constitute a violation of law and/or contempt of court.

 6          7.       In the event that the defendant obtains substitute counsel, undersigned Defense Counsel

 7 agrees to withhold the protected discovery from new counsel unless and until substituted counsel agrees

 8 to be bound by this Order.

 9          8.       Defense Counsel shall be responsible for advising his client, employees, and other

10 members of the defense team of the contents of this Stipulation/Order.

11          IT IS SO STIPULATED.

12 Dated: March 1, 2021                                   Respectfully submitted,

13
                                                          PHILLIP A. TALBERT
14                                                        Acting United States Attorney

15                                                By:     /s/ Mira Chernick
                                                          MIRA CHERNICK
16                                                        Assistant U.S. Attorney

17

18                                                By:     /s/ Douglas J. Beevers
                                                          DOUGLAS J. BEEVERS
19                                                        Counsel for Laxmikanth Biyani

20                                                By:     /s/ Timothy E. Warriner
                                                          TIMOTHY E. WARRINER
21                                                        Counsel for Akshar Patel

22

23

24

25

26
27

28

     Stipulation & [Proposed] Protective Order           3
     U.S. v. Biyani et al. 2:21-CR-00038-TLN
30
               Case 2:21-cr-00038-TLN Document 17 Filed 03/04/21 Page 4 of 4


 1                                               ORDER

 2          IT IS SO FOUND AND ORDERED.

 3

 4
     Dated: March 3, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Stipulation & [Proposed] Protective Order     4
     U.S. v. Biyani et al. 2:21-CR-00038-TLN
30
